      Case 1:19-cv-00382-ALB-CSC Document 1 Filed 06/03/19 Page 1 of 5



litI/D 1
                                                               ivpn
                        IN THE UNITED STATP913       CLOLIDTRT FOR
                            THE MIDDLE DISTRICT OF ALABAMA
                                              11019 .1;IN -3 P 2: 01
                                                                                        tr,
&17,ales                        /26v4t/
                       (7.01€1 .9
  kie,ealf          a,,
Full name anL prison name of
                                                        P. HACiiETT.
                                                       1:5.1-:0,10-1- 'COURT      r-
                                                                                    (T)
                                                                                       cri


                                                                    T   r, i ,    rn-cr).
Plaintiff(s)                                                        !

                                                                                     2,-V 3>
v.                                                      CIVIL ACTION NO.        --4
                                                       (To be supplied by Clerk ofU.

Li?e       ,19/1
               P
                                                        Court)
                                                             :lq-CV"3ta - AL6-



Name ofperson(s) who violated your
constitutional rights.(List the names
of all the person.)


I.         PREVIOUS LAWSUITS
           A.   Have you begun other lawsuits in state or federal court dealing with the same or
                similar facts involved in this action? YESgl No El

           B      Have you begun other lawsuits in state or federal, court relating to your
                  imprisonment?    YESO          NO ❑

           C.     If your answer to A or B is yes, describe each lawSuit in the space below. (If there
                  is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
                  using the same outline.)

                  1.     Parties to this prellous lawsuit:

                         Plaintiff(s)   Chicdei_e7ciamiziFizopoi

                         Defendant(s)             A41JA,0:5,79-40(61                        124/9677
                 2.      Court(iffederal court, name the district; if state court,name the county)


                            f~YIIP'eUpi
     Case 1:19-cv-00382-ALB-CSC Document 1 Filed 06/03/19 Page 2 of 5




             3.   Docket number.       Doe„, S    /



             4.   Name ofjudge to whom case,was assigned (h)//th...5          5,
                                                                               ( .112oc/y
                                       Alge,rroN
             5.   Disposition(for ex;mp1e: was thec4se dismissed? Was it appealed? Is it still
                  pending ?)          sire/SS/a dP'

             6.   Approximate date of filing lawsuit     /0/a
             7.   Approximate date of disposition      ‘,2   g
n.      PLACE OF PRESENT CONFINEMENT                                         / I.



        PLACE OR INSTITUTION WHERE INCIDENT OCCURRED

                      Co :574I
M.      NAME      ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
        CONSTITUTIONAL RIGHTS.

             NAME                                      ADDRESS

1.        7/001/4/'Ai/3rig4-6Z       Zeeiaiater                Ilteivily            j/ti
2.

3.

4.

5.

6.

IV.     THE DATE UPON WHICH SAID VIOLATION OCCURRED

          Ve                   /7 a"
V.      STATE B  FLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
        THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

        GROUND ONE:         k6e         PiWier Sher-                                4014
         A rIt9-se2 (iij2//e                hi9-0,4deqe__4(1
  Case 1:19-cv-00382-ALB-CSC Document 1 Filed 06/03/19 Page 3 of 5




STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
time, place and manner and person involved.)

                                                     et9
/Oies-pda7-;

      d0Ai          /aBear cJair                      ,7D f
        Rt .//_
            (  /s)/7 /-0 go q---6)                   iviee/44,1
GROUND TWO:         Zeetsz4ee
                            -              Age/
 c                  fr-Ar             CO     De,      10 I-0  h/y.,t,r
                                                                     j--
 ca'n- 4H               ./1k/e                 fie (MeA./ ,tolo/
suppoRTINGFAcTs:          Q 474- ir /mid
 14, I/eigi            a//                                          0N
 >z--4)?                           e9
                  /,A Aieee--1           i(s        ¿T ivJa,
     ezt            riv/A9-g            /9--/v0/ A& g/6/ 1,7-4
             1-.cri kFAJ       e72-                        zw4

               e-                                     CiiIck_L'iW
SUPPORTING FACTS        C2       )     ii-e5eAN     ttifri"
          / giniciae                     fru' //eAJ
                  Z;                    4 cf;ifed        /3
              kiap,                                         _/
 s3 P      eyfie/fAi
 )/4 ."(?2,70
         Case 1:19-cv-00382-ALB-CSC Document 1 Filed 06/03/19 Page 4 of 5




        W.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT. TO. DO FOR YOU.
             MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.



               Ce57/1 e„,                                                         ;ed.- N-/A/
                ,s-z/A-A- q es-                            biLe         ee.../ 4(-,
             acc°//4-4, p                                      „vvy---‘4,M.--             M.
                                                   616/9/941pnvii--- / 7- 7-4,141 49
                                                                                    e,c
                         Co      5e/gef
                                                         41,4          lefal
                                                                           )02-1
                                                     ignature of plainti


             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on LS-      (.2q -
                                   (Date)



                                                    Si    ure of plaintiff(s)




Pe77--5-07>/rie P/mš /w/ots-- i/tte-? /9- yei-i—i-ox/ve/
                                                             ivokJ 1:091:ov-7tin   cre
0/7-01-411/75i4grfic
                                                                                           Poe-pidi
„1-4174V          S-21trrd-AV/7
      )                                                                         (-3 0
                                                                                  t‘
      0
      7 /P 2// -60921-1-                                                  10,0\c)
                                                                              Ook't
                            t.
                                              !-,•••:11:fit • 1:71.t7..
  •
           -61.0.,,,ity."                 •
                                 (11;W:
                                 Case 1:19-cv-00382-ALB-CSC Document 1 Filed 06/03/19 Page 5 of 5
